DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/2022 for application number 16/508,417 has been entered. 
In the application,
Claims 1, 8 and 15 are independent. 
Claims 27-32 has been added.
Claims 1, 8, 15 and 20 has been amended.
Claims 4-5, 11-12, 18-19 and 21-26 has been cancelled. 
Claims 1-3, 6-10, 13-17, 20 and 27-32 are pending, being considered and rejected. 

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 09/14/2022, have been fully considered and are rendered moot in view of new grounds of rejections outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current art(s) being used. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claims 1, 8, 15 and claims 27-32, the claims recite “wherein the clothing feature and the wearing article feature are features below a head of the target person”, “wherein the wearing article feature are features limbs-related” and “wherein one of the two pictures is face- head-related, and the other of the two pictures is limbs-related”, which are not defined in the specification and/or drawings (Figs. 1-6).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13-17, 20 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 8 and 15, the claims recite limitation(s) “wherein the clothing feature and the wearing article feature are features below a head of the target person”, which is not clearly described in the specification and/or drawings (Figs. 1-6). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0085-0086] only describes to “extract the watch picture and the face picture from the scanned information, and20 compares the watch picture and the face picture with pictures associated with the pre-stored AR business card”, and does not include description as “how” it is determined that “the clothing feature and the wearing article feature are features below a head of the target person”. Therefore, the disclosure lacks on written description on algorithm that determines the features below a head of the target person. Thus, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Regarding dependent claims 27, 29 and 31, the claims recite limitation(s) “wherein the wearing article feature are features limbs-related”, which is not clearly described in the specification and/or drawings (Figs. 1-6). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0085-0086] only describes to “extract the watch picture and the face picture from the scanned information, and20 compares the watch picture and the face picture with pictures associated with the pre-stored AR business card”, and does not include description of as “how” it is determined that the wearing article feature is related to the limbs. Therefore, the disclosure lacks on written description on algorithm that determines whether the wearing article feature is related to the limbs or not. Thus, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Regarding dependent claims 28, 30 and 32, the claims recite limitation(s) “wherein one of the two pictures is face- head-related, and the other of the two pictures is limbs-related”, which is not clearly described in the specification and/or drawings (Figs. 1-6). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0085-0086] only describes to “extract the watch picture and the face picture from the scanned information, and20 compares the watch picture and the face picture with pictures associated with the pre-stored AR business card”, and does not include description of as “how” it is determined that the one of the two pictures is face- head-related, and the other of the two pictures is limbs-related. Therefore, the disclosure lacks on written description on algorithm that determines whether the one of the two pictures is face- head-related, and the other of the two pictures is limbs-related. Thus, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, 20 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 28, 30 and 32, the claims recite limitation(s) "the other of the two pictures is limbs-related” in line 2 of the claims, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the other of the two pictures…” in the claim, since it is unclear what “the other” is referring to. For examination purposes “the other” will be treated as “the second picture of the two pictures”. The examiner suggests to clarify with correct antecedent basis.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, 20 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN; Zhijun et al. (US 2017/0161684 A1), hereinafter (Chen), in view of Wang et al. (US 2020/0356762 A1), hereinafter (Wang), and further in view of Colangelo; Patrick (US 2014/0328521 A1), hereinafter (Colangelo).

Regarding claim 1, Chen teaches a method for information processing, comprising (Chen, Para. [0004 and Para. [0074], discloses a server-implemented method for acquiring business card information): receiving scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110); matching the external features of the target person with two pictures in a pre-stored augmented reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and/or 0036], discloses a request for acquiring business card information that includes facial feature information of a target user is sent to a server by a terminal, and the server may determine identity information of the target user according to the facial feature information of the target user and verify the request for acquiring business card information); and sending the target AR business card to the terminal (Chen, Para. [0004 and/or 0036], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully); wherein the matching the external features of the target person with the two pictures in the pre-stored AR business card to obtain the target AR business card 5corresponding to the target person comprises (Chen, Para. [0004], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user): taking a 10corresponding AR business card as the target AR business card if a similarity of the comparison is greater than a preset threshold (Chen, Para. [0028], discloses to acquire business card information that includes the facial feature information of the target user […]. For example, in order to acquire business card information of the target user (see Figs. 6A-6B and Para. [0074]), a traversal may be conducted in the first facial feature information set, and a similarity matching is performed one by one on the facial feature information of the target user and each piece of facial feature information in the first facial feature information set. It is judged whether there is facial feature information whose similarity is higher than a preset threshold. If yes, this facial feature information may be used as the facial feature information matching with the facial feature information of the target user);
  Chen fails to explicitly disclose but Wang teaches 5extracting external features of a target person from the scan information (Wang, Fig. 5 and Para. [0054-0055], discloses to extract face features 11 and body features 521 from images of face 510 and images of body 520, respectively, captured for the same person. Wherein photos (or images) are captured with a camera (see Para. [0036 and 0038], or see also Fig. 2 and Para. [0044], wherein the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225), wherein the external features of the target person comprise: a face feature, a clothing feature and a wearing article feature (Wang, Fig. 2 and Para. [0044], discloses that the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225, and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article) may all be used to improve the detection of a person); wherein the clothing feature and the wearing article feature are features below a head of the target person (Wang, Para. [0044], discloses that the body CNN model 220 receives the input images 205 and produces body features 225, (i.e., features below a head of the target person, as depicted in Fig. 2), and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation wherein the clothing feature and the wearing article feature are features below a head of the target person, as taught by Wang, in order to improve the detection of a person by using two or more detection features, such as face features and body features; Wang, Fig. 2 and Para. [0043].
Chen as modified by Wang fails to explicitly disclose but Colangelo teaches extracting reference features from the two pictures in the pre-stored AR business card, wherein the reference features comprise: a face feature, a clothing feature and a wearing article feature; and comparing the external features of the target person with the reference features (Colangelo, Para. [0029], discloses that the attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses (i.e., wearing article feature), hats (i.e., clothing feature), facial marks (such as acne, moles, or freckles), or any other similar attribute, are computed (i.e., extracted) for the faces in the two images (such as, face detected in image 302 and previously stored faces in the user database 124) and a match is declared if the attributes are equal or within an acceptable error tolerance, and as further disclosed in Para. [0010 and 0029], wherein the matching may be performed on a server or on the one of the plurality of client devices. The information may include a business card (including a photo and/or text) associated with the user. The matching is deemed inconclusive, if the metrics of two or more candidate matches are computed to be too near each other (within, e.g., 8%). The matching failure may be communicated to the first user 202 with a recommendation to, for example, acquire a clearer picture of the candidate matches)), and   
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to compare the external feature of the target person with the extracted reference feature, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claims 4-5, (cancelled).

Regarding claim 6, Chen as modified by Wang in view of Colangelo teaches the method according to claim 1, wherein Chen further teaches further comprising: Chen, Para. [0062 or 0097], discloses that when the facial feature information of the first user is not included in the request for acquiring business card information sent by the terminal of the second user, it is determined that the request for acquiring business card information sent by the terminal of the first user is verified unsuccessfully. At this moment, the server may not permit the request for acquiring business card information, which means that the business card information of the second user may not be sent to the terminal of the first user); and 15sending to the terminal a target AR business card having a highest similarity, when the number of the target AR business cards is greater than 1 (Chen, Para. [0004], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully (i.e., whose similarity is higher than a preset threshold, see Para. [0028])).  
Chen as modified by Wang fails to explicitly disclose but Colangelo further teaches sending to the terminal a prompt message indicating that the matching fails (Colangelo, Para. [0029], discloses that the matching failure may be communicated to the first user 202),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to send the terminal a prompt message indicating that the matching fails, as taught by Colangelo, when the matching is deemed inconclusive (target user); Colangelo, Para. [0029].

Regarding claim 7, Chen as modified by Wang in view of Colangelo teaches the method according to claim 1, wherein Chen further teaches after the sending the target AR business card to the terminal, further comprising (Chen, Para. [0004], discloses sending business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully): 
Chen as modified by Wang fails to explicitly disclose but Colangelo further teaches receiving a friend request sent by the terminal according to the target AR business card; and 20forwarding the friend request to a user corresponding to the target AR business card, or recommending an AR business card of a corresponding user of the terminal to the user corresponding to the target AR business card (Colangelo, Para. [0039], discloses that the user 202 may call up information relating to the other user 204. This information may include the other user's 204 first name, last name, alias, nickname, age, tagline, status, common friends on social-media accounts such as FACEBOOK or TWITTER, interests, field of study or work, business card, or other information. The sending of a business card (or similar electronic-contact information) may be accompanied by a request to create a social-media link (i.e., a "friend request"), and viewing of the received contact information may be dependent upon acceptance of the link.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to receive a friend request sent by the terminal according to the target AR business card, as taught by Colangelo, in order to facilitate secure real-world social interaction between plurality of client devices; Colangelo, Para. [0002 and 0017].

Regarding claim 8, Chen teaches a device for information processing, comprising: a processor and a memory storing instructions thereon, the processor, when executing the instructions, being configured to (Chen, Fig. 10 and Para. [0119], discloses a device 1000 for acquiring business card information according to an example embodiment of the present disclosure. For example, the device 1000 may be provided as a server. Referring to FIG. 10, the device 1000 includes a processing component 1022 which further includes one or more processors, and memory resources represented by a memory 1032, which is configured to store instructions executed by the processing component 1022): 25receive scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110); match the external features of the target person with two pictures in a pre-stored augmented reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and 0036], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user); and send the target AR business card to the terminal (Chen, Para. [0004 and 0035], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully); wherein the processor is further configured to (See Chen, Fig. 10 and Para. [0119]): take a corresponding AR business card as the target AR business card if a similarity of the comparison is greater than a preset threshold (Chen, Para. [0028], discloses to acquire business card information that includes the facial feature information of the target user…., e.g., a traversal may be conducted in the first facial feature information set, and a similarity matching is performed one by one on the facial feature information of the target user and each piece of facial feature information in the first facial feature information set. It is judged whether there is facial feature information whose similarity is higher than a preset threshold. If yes, this facial feature information may be used as the facial feature information matching with the facial feature information of the target user);
Chen fails to explicitly disclose but Wang teaches extract external features of a target person from the scan information (Wang, Fig. 5 and Para. [0054-0055], discloses to extract face features 11 and body features 521 from images of face 510 and images of body 520, respectively, captured for the same person. Wherein photos (or images) are captured with a camera (see Para. [0036 and 0038], or see also Fig. 2 and Para. [0044], wherein the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225), wherein the external features of the target person comprise: a face feature, a clothing feature and a wearing article feature (Wang, Fig. 2 and Para. [0044], discloses that the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225, and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article) may all be used to improve the detection of a person); wherein the clothing feature and the wearing article feature are features below a head of the target person (Wang, Para. [0044], discloses that the body CNN model 220 receives the input images 205 and produces body features 225, (i.e., features below a head of the target person, as depicted in Fig. 2), and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation wherein the clothing feature and the wearing article feature are features below a head of the target person, as taught by Wang, in order to improve the detection of a person by using two or more detection features, such as face features and body features; Wang, Fig. 2 and Para. [0043].
Chen as modified by Wang fails to explicitly disclose but Colangelo teaches extract a reference feature from the two pictures in the pre-stored AR business card, wherein the reference features comprise: a face feature, a clothing feature and a wearing article feature; and compare the external features of the target person with the reference features (Colangelo Para. [0029], discloses that the attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses (i.e., wearing article feature), hats (i.e., clothing feature), facial marks (such as acne, moles, or freckles), or any other similar attribute, are computed (i.e., extracted) for the faces in the two images (such as, face detected in image 302 and previously stored faces in the user database 124) and a match is declared if the attributes are equal or within an acceptable error tolerance, and as further disclosed in Para. [0010 and 0029], wherein the matching may be performed on a server or on the one of the plurality of client devices. The information may include a business card (including a photo and/or text) associated with the user. The matching is deemed inconclusive, if the metrics of two or more candidate matches are computed to be too near each other (within, e.g., 8%). The matching failure may be communicated to the first user 202 with a recommendation to, for example, acquire a clearer picture of the candidate matches), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to compare the external feature of the target person with the extracted reference feature, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claims 11-12, (Cancelled).


Regarding claims 2013-14, the claims are drawn to the device corresponding to the method of using same as claimed in claims 6-7, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 6-7 are equally applicable to the claims 13-14 of the device, respectively. 

Regarding claim 1015, Chen teaches a non-transitory computer readable storage medium, storing a computer program, and the computer program, when executed by a processor, implements the steps of (Chen, Para. [0118], discloses a non-transitory computer-readable storage medium including instructions, such as included in the memory 904, executable by the processor 920 in the device 900, for performing): receive scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110); match the external features of the target person with two pictures in a pre-stored augmented 15reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and 0036], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user); and send the target AR business card to the terminal (Chen, Para. [0004 and 0035], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully); wherein the storage medium further comprises computer execution instruction which, when executed by a processor, implements the steps of (Chen, Para. [0118], discloses a non-transitory computer-readable storage medium including instructions, such as included in the memory 904, executable by the processor 920 in the device 900, for performing): take a corresponding AR business card as the target AR business card if a similarity of the comparison is greater than a preset threshold (Chen, Para. [0028 and 0074], discloses to acquire business card information that includes the facial feature information of the target user…., e.g., a traversal may be conducted in the first facial feature information set, and a similarity matching is performed one by one on the facial feature information of the target user and each piece of facial feature information in the first facial feature information set. It is judged whether there is facial feature information whose similarity is higher than a preset threshold. If yes, this facial feature information may be used as the facial feature information matching with the facial feature information of the target user).
Chen fails to explicitly disclose but Wang teaches extract external features of a target person from the scan information (Wang, Fig. 5 and Para. [0054-0055], discloses to extract face features 11 and body features 521 from images of face 510 and images of body 520, respectively, captured for the same person. Wherein photos (or images) are captured with a camera (see Para. [0036 and 0038], or see also Fig. 2 and Para. [0044], wherein the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225), wherein the external features of the target person comprise: a face feature, a clothing feature and a wearing article feature (Wang, Fig. 2 and Para. [0044], discloses that the face CNN model 210 receives input images 205 and produces face features 215 indicative of a face representation. The body CNN model 220 also receives the input images 205 and produces body features 225, and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article) may all be used to improve the detection of a person); wherein the clothing feature and the wearing article feature are features below a head of the target person (Wang, Para. [0044], discloses that the body CNN model 220 receives the input images 205 and produces body features 225, (i.e., features below a head of the target person, as depicted in Fig. 2), and as disclosed in Para. [0050], wherein the body region has rich contextual information such as clothing style, and as disclosed in Para. [0043], a patient tag (i.e., wearing article)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation wherein the clothing feature and the wearing article feature are features below a head of the target person, as taught by Wang, in order to improve the detection of a person by using two or more detection features, such as face features and body features; Wang, Fig. 2 and Para. [0043].
Chen as modified by Wang fails to explicitly disclose but Colangelo teaches extract reference features from the two pictures in the pre-stored AR business card, wherein the reference features comprises: a face feature, a clothing feature and a wearing article feature; and compare the external features of the target person with the reference features (Colangelo Para. [0029], discloses that the attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses (i.e., wearing article feature), hats (i.e., clothing feature), facial marks (such as acne, moles, or freckles), or any other similar attribute, are computed (i.e., extracted) for the faces in the two images (such as, face detected in image 302 and previously stored faces in the user database 124) and a match is declared if the attributes are equal or within an acceptable error tolerance, and as further disclosed in Para. [0010 and 0029], wherein the matching may be performed on a server or on the one of the plurality of client devices. The information may include a business card (including a photo and/or text) associated with the user. The matching is deemed inconclusive, if the metrics of two or more candidate matches are computed to be too near each other (within, e.g., 8%). The matching failure may be communicated to the first user 202 with a recommendation to, for example, acquire a clearer picture of the candidate matches), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to compare the external feature of the target person with the extracted reference feature, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 2018-19, (cancelled).

Regarding claim 2020, the claim is drawn to the non-transitory computer readable storage medium corresponding to the method of using same as claimed in claim 6. Therefore, the rejection(s) set forth above with respect to the method claim 6 is equally applicable to the claim 20 of the non-transitory computer readable storage medium. 

Regarding claim 2021-26, (cancelled).

Regarding claim 27, Chen as modified by Wang in view of Colangelo teaches the method according to claim 1, wherein Chen fails to explicitly disclose but Wang teaches the wearing article feature are features limbs-related (Wang, Para. [0043], discloses body features, such as patient tag (i.e., wearing article). It is well known that the patient wears tag on their arms (i.e., limbs)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation wherein the wearing article feature are features limbs-related, as taught by Wang, in order to improve the detection of a person by using two or more detection features, such as face features and body features; Wang, Fig. 2 and Para. [0043].

Regarding claim 28, Chen as modified by Wang in view of Colangelo teaches the method according to claim 1, wherein Chen fails to explicitly disclose but Wang teaches one of the two pictures is face- head-related, and the other of the two pictures is limbs-related (Wang. Fig. 5, depicts two pictures of the same person, picture 510 is related to face-head and picture 520 is related to the body (i.e., limbs)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation wherein one of the two pictures is face- head-related, and the other of the two pictures is limbs-related, as taught by Wang, in order to improve the detection of a person by using two or more detection features, such as face features and body features; Wang, Fig. 2 and Para. [0043].

Regarding claims 2029 and 30, the claims are drawn to the device corresponding to the method of using same as claimed in claims 27 and 28, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 27 and 28 are equally applicable to the claims 29 and 30 of the device, respectively. 

Regarding claims 2031 and 32, the claims are drawn to the non-transitory computer readable storage medium corresponding to the method of using same as claimed in claims 27 and 28, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 27 and 28 are equally applicable to the claims 31 and 32 of the non-transitory computer readable storage medium, respectively. 

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Wang in view of Colangelo, as applied above, and further in view of CHI; Ikjoo (US 2015/0254578 A1), hereinafter (Chi).

Regarding claim 102, Chen as modified by Wang in view of Colangelo teaches the method according to claim 1, wherein Chen further teaches before the receiving scan information uploaded by a terminal, further comprising: receiving a registration request sent by the terminal; displaying an information editing page on the terminal according to the registration request (Chen, Para. [0027], discloses that the server may create a unique corresponding account for each registered user. A registered user may upload his or her personal data to the server through a terminal device, and the personal data includes a facial image, business card information, application data etc. In this way, the account information and the corresponding personal data of each registered user may be stored in the server); 
Chen as modified by Wang in view of Colangelo fails to discloses but Chi teaches generating an AR business card according to text information and picture information edited 15by a user on the information editing page (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information, such as disclosed in Para. [0087-0088], wherein a user interface screen provided from the cloud server 100 to the user terminal 200 is configured such that a user can upload his/her own photo, and can select, write and upload business card information); and storing the AR business card (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information and stores the generated business card page in the business card page storing module 110).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chi’ into the teachings of ‘Chen’ as modified by ‘Wang’ in view of ‘Colangelo’, with a motivation to generate and store an AR business card according to text information and picture information edited 15by a user on the information editing page, as taught by Chi, in order for a server to securely provide and manage business cards; Chi, Para. [0002 and 0032].

Regarding claim 3, Chen as modified by Wang in view of Colangelo and Chi teaches the method according to claim 2, wherein Chen as modified by Wang fails to discloses but Colangelo further teaches setting different levels of visible permissions for at least one of the text information and the picture information in the AR business card, wherein the visible permissions comprise: only visible to oneself, only visible to a preset group, and public to all (Colangelo, Para. [0039], discloses that the amount and type of information delivered to the first user 202 may be set or controlled by the second user 204, either ahead of time or at the time of matching, by the second user 204 accessing his or her user account information in the database 124. For example, the second user 204 may limit information delivered to the first user 202 if the first user 202 is a certain sex or above or below a certain age. The second user 204 may further limit information based on the type of environment 200; the second user 204 may choose to share more information if the environment is a trusted one, such as a workplace or private party and less information if the environment is an open one, such as a bar, club, or other public social gathering, and as disclosed in Para. [0008], the information may include a first name, last name, alias, hobby, interest, contact information, or business card associated with the user).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’ as modified by ‘Wang’, with a motivation to set different levels of visible permissions, as taught by Colangelo, in order to facilitate secure real-world social interaction between plurality of client devices; Colangelo, Para. [0002 and 0017].
Chen as modified by Wang in view of Colangelo fails to discloses but Chi teaches wherein after the generating an AR business card according to text information and picture information edited by a user on the information editing page, further comprising (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information, such as disclosed in Para. [0087-0088], wherein a user interface screen provided from the cloud server 100 to the user terminal 200 is configured such that a user can upload his/her own photo, and can select, write and upload business card information): 20receiving operation information sent by the user through the terminal; performing any one or more of the following operations according to the operation information; performing an update operation on at least one of the text information and the picture information in the AR business card, wherein the update operation comprises: adding, deleting 25and modifying (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information and stores the generated business card page in the business card page storing module 110 or updates (or modifies, see Para. [0031]) and stores the business card page pre-stored in the business card page storing module 110 (S102), such as disclosed in Para. [0087-0088], wherein a user can upload his/her own photo (through edition process, shown in fig. 2), and can select, write and upload business card information (as shown in Figs. 3A-3E) on the user terminal 200 as the user interface screen provided to the user terminal 200 in the cloud server 100, and as further disclosed in Para. [0033], further, information which the user likes to introduce himself/herself such as a photo, a resume, promotion contents or an introduction letter is configured in the business card page in addition to the existing name, contact number, address, duty, and the like to break from conformality of the existing business card); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chi’ into the teachings of ‘Chen’ as modified by ‘Wang’ in view of ‘Colangelo’, with a motivation to perform an update operation on at least one of the text information and the picture information in the AR business card, as taught by Chi, in order for a user to introduce/promote hiself/herself such as a photo, a resume, promotion contents or an introduction letter is configured in the business card page in addition to the existing name, contact number, address, etc.; Chi, Para. [0033].

Regarding claims 209-10, the claims are drawn to the device corresponding to the method of using same as claimed in claims 2-3, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-3 are equally applicable to the claims 9-10 of the device, respectively. 

Regarding claims 2016-17, the claims are drawn to the non-transitory computer readable storage medium corresponding to the method of using same as claimed in claims 2-3, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-3 are equally applicable to the claims 16-17 of the non-transitory computer readable storage medium, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496